Title: From Alexander Hamilton to Benjamin Brookes, 29 August 1799
From: Hamilton, Alexander
To: Brookes, Benjamin, Jr.


          
            Sir,
            New York August 29. 1799—
          
          Your letter of the twenty first of this month has just been delivered to me.
          It is not by no means my wish that you should come on if in the opinion of your physician, it would impede your recovery, or be attended with danger. But I hope, as soon as you can set out travel, without injury to yourself, that you will set out particularly as this is a place where the best medical and surgical aid can always at any time be procured.
          With great consideration I am, &c: &c:
        